


GENERAL SECURITY AGREEMENT




The undersigned HII TECHNOLOGIES, INC. (“Debtor”) and ROSENTHAL & ROSENTHAL,
INC. (“Secured Party”), with addresses as they appear with their signatures
below, agree as follows:




In consideration of one or more loans, advances, or other financial
accommodations at any time before, at or after the date hereof made or extended
by Secured Party to Debtor, directly or indirectly, as principal, guarantor or
otherwise, at the sole discretion of Secured Party in each instance, Debtor
hereby grants to Secured Party a security interest in, the Collateral described
in Paragraph 1 to secure the payment, performance and observance of all
 Obligations of Debtor to Secured Party (the “Obligations”) as defined in the
Guaranty, dated June 26, 2013 executed by Debtor in favor of Secured Party with
respect to Apache Energy Services, LLC and KMHVC, Inc. (the “Guaranty”).




1.

The Collateral is described as follows and/or on Schedule A annexed thereto as
part hereof and on any separate schedule at any time furnished by Debtor to
Secured Party (which are hereby deemed part of this Security Agreement), which
Collateral includes all attachments, accessions and equipment now or hereafter
affixed to the Collateral or used in connection therewith, substitutions and
replacements thereof, and (unless the description of the Collateral expressly
excludes after acquired collateral), all items of the Collateral both now
existing and hereafter acquired, created or arising, and all proceeds and
products thereof, if any:




All present and future accounts, instruments, documents, chattel paper,
investment property, deposit accounts, letter of credit rights and general
intangibles (including, without limitations, all tax refund claims and license
fees),  now owned or hereafter acquired, and the goods represented  by any of
the foregoing or described in copies of invoices delivered to secured party in
connection with any of the foregoing; all returned, reclaimed or repossessed
goods with respect to any of the foregoing; all rights and remedies of the
debtor under or in connection with any of the foregoing; and all proceeds
thereof (including, without limitation, insurance refund claims and all other
insurance claims and proceeds);   all inventory now owned or hereafter acquired
wheresoever located, presently existing or hereafter arising, and all additions
and accessions thereto, including, without limitation, raw materials, work in
process, finished merchandise and all wrapping, packing and shipping materials,
all now owned or hereafter acquired chattel, paper, patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, tradenames, tradestyles, copyrights, copyright applications,
rights to proceeds of letters of credit, letter of credit rights and all
proceeds of any of the foregoing (including, without limitation, insurance
refund claims and all other insurance claims and proceeds);  all machinery,
equipment, furniture, fixtures, and chattel paper now owned or hereafter
acquired  wheresoever located, including, without limitation, any and all parts,
replacements, substitutions, improvements, accessories, attachments and
additions thereto and therefor and the proceeds thereof (including, without
limitation, insurance refund claims and all other insurance claims and proceeds)




2.

Debtor warrants, represents and covenants that: (a) the chief executive office
of Debtor, the books and records relating to the Collateral and the Collateral,
are located at the addresses set forth below and Debtor will not change any of
the same without prior written notice to Secured Party; (b) the Collateral is
and will be used in Debtor's business and not for personal, family, household or
farming use; (c) at all times the Collateral will be owned by Debtor free and
clear of all liens, security interests and encumbrances except as set forth on
Schedule B, if any, annexed hereto as part hereof; (d) Debtor will not assign,
sell mortgage, lease, transfer, pledge, grant a security interest in, encumber,
or otherwise dispose of or abandon any part or all of the Collateral without
prior written consent of Secured Party, except for the sale from time to time in
the ordinary course of business of Debtor of such items of Collateral as may
constitute part of the business inventory of Debtor; (e) Debtor will make
payment or deposit when due of





--------------------------------------------------------------------------------

2







all taxes, assessments or contributions required by law which may be levied or
assessed with respect to any of the Collateral, and will deliver to Secured
Party, on demand, certificates attesting thereto; (f) Debtor will use the
Collateral for lawful purposes only, with all reasonable care and caution and in
conformity with all applicable laws, ordinances and regulations; (g) Debtor will
keep the Collateral in first-class order, repair, running and marketable
condition, (normal wear and tear excepted) at Debtor's own cost and expense; (h)
Secured Party shall, during normal business hours upon reasonable notice (and at
any time an event of default has occurred and is continuing) have free access to
and right of inspection of the Collateral and any records pertaining thereto
(and the right to make extracts from and to receive from Debtor originals or
true copies of such records and any papers and instruments relating to any or
all of the Collateral upon request therefor); (i) the Collateral is now and
shall remain personal property, and Debtor will not permit any of the Collateral
to become a part of or affixed to real property without prior written notice to
Secured Party and without first making all arrangements, and delivering to
Secured Party all instruments and documents, requested by and satisfactory to
Secured Party to protect the primary security interest granted herein against
all persons; (j) Debtor, at its own expense, at the request of Secured Party,
will insure the Collateral in the name of and with loss or damage payable to
Secured Party, against loss or damage, by fire and extended coverage, theft,
burglary, bodily injury and such other risks, with such companies and in such
amounts, as is required by Secured Party at any time (all such policies
providing 10 days minimum written notice of cancellation to Secured Party) and
Debtor shall deliver to Secured Party the original or duplicate policies, or
certificates or other evidence satisfactory to Secured Party of compliance with
the foregoing insurance provisions and Debtor will promptly notify Secured Party
of any loss or damage to any of the Collateral or arising from its use; (k) at
its option, Secured Party may apply any insurance monies received at any time to
the cost of repairs to the Collateral and/or to payment of any of the
Obligations, whether or not due, in any order Secured Party may determine, any
surplus (after payment of all costs, reasonable attorney's fees and
disbursements) to be remitted to Debtor; (l) Debtor will, at its expense,
perform all acts and execute all documents reasonably requested by Secured
Party, at any time or otherwise necessary to evidence, perfect, maintain and
enforce Secured Party's primary security interest in the Collateral; (m) Debtor
assumes all responsibility and liability arising from the use of the Collateral;
(n) upon request of Secured Party, at any time and from time to time, Debtor
shall, at its sole cost and expense, execute and deliver to Secured Party one or
more financing statements pursuant to the Uniform Commercial Code ("UCC") and
any other papers, documents or instruments requested by Secured Party in
connection with this Security Agreement, and Debtor hereby authorizes Secured
Party to execute and file at any time or times, one or more financing statements
with respect to all or any part of the Collateral, signed only by the Secured
Party; (o) in its discretion, Secured Party may, at any time an event of default
has occurred and is continuing, in its name or Debtor's or otherwise, notify any
account debtor or obligor of any account, contract right, instrument, document,
chattel paper or general intangibles included in the Collateral to make payment
to Secured Party; (p) Secured Party, may in its sole discretion, demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of or in exchange for, or make any compromise or settlement deemed
desirable by Secured Party with respect to, any of the Collateral, and/or extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, or release, any of the Collateral all without notice to/or consent
by Debtor and without otherwise discharging or affecting the Obligations or the
security interest granted herein; (q) Secured Party may in its discretion, for
the account and expense of Debtor, pay any amount or do any act required of
Debtor hereunder or requested by Secured Party to preserve, protect, maintain or
enforce the Obligations or the primary security interest granted herein, and
which Debtor fails to do or pay; (r) Debtor will promptly pay Secured Party for
any and all sums, costs, and expenses which Secured Party may pay or incur in
defending, protecting or enforcing the primary security interest granted herein
or in enforcing payment of the Obligations or otherwise in connection with the
provisions hereof, including but not limited to all court costs, collection
charges, travel, and reasonable attorney's fees, all of which, together with
legal interest, shall be part of





--------------------------------------------------------------------------------

3







the Obligations; (s) at any time an event of default has occurred and is
continuing, Secured Party, in its discretion, may transfer to or register in the
name of Secured Party or its nominee all or any of the Collateral consisting of
securities, and whether or not so transferred or registered, Secured Party shall
be entitled to (i) receive all income and dividends thereon (including stock
dividends and rights to subscribe) as a part of the Collateral, (ii) exchange
any or all such Collateral upon the reorganization, recapitalization, or
readjustment of any entity issuing such securities, (iii) vote such Collateral
so transferred or registered, and (iv) exercise any or all power with respect
thereto as if an absolute owner thereof; (t) at any time Secured Party may
assign, transfer and deliver to any transferee of any of the Obligations, any or
all of the Collateral, whereupon Secured Party shall be fully discharged from
all responsibility and the transferee shall be vested with all powers and rights
of Secured Party hereunder with respect thereto, but Secured Party shall retain
all rights and powers with respect to any Collateral not assigned, transferred
or delivered.




The occurrence of any one or more of the following events shall constitute an
event of default ("Default") by Debtor under this Security Agreement: (a)  if an
event occurs which would allow Secured Party to declare all Obligations due and
payable by Debtor under the Guaranty;  (b) if Debtor or any obligor, maker,
endorser, acceptor, surety or guarantor of, or any party to, any of the
Obligations or the Collateral (the same, including Debtor, being collectively
referred to herein as "Obligors") shall default in the punctual payment of any
sum payable with respect to, or in the observance or performance of any of the
terms and conditions of, any Obligations or of this Security Agreement or the
Collateral, and such failure continues for five (5) business days after notice
from Secured Party to Debtor; (c) if any warranty, representation or statement
of fact made to Secured Party at any time by or on behalf of Debtor is false or
misleading in any material respect when made; (d) if there occurs any loss,
theft, substantial damage to or destruction of any of the Collateral, or the
making of any levy on, seizure, attachment or garnishment of any of the
Collateral.




3.

Upon the occurrence of any Default and at any time thereafter, Secured Party
 shall have the following rights and remedies (to the extent permitted by
applicable law) in addition to all rights and remedies of a secured party under
the UCC, all such rights and remedies being cumulative, not exclusive and
enforceable alternatively, successively or concurrently: (a) Secured Party may,
at any time and from time to time, with or without judicial process and the aid
and assistance of others, enter upon any premises in which any of the Collateral
may be located and, without resistance or interference by Debtor, take
possession of the Collateral; and/or dispose of any part or all of the
Collateral on any premises of Debtor; and/or require Debtor to assemble and make
available to Secured Party at the expense of Debtor any part or all of the
Collateral at any place and time designated by Secured Party which is reasonably
convenient to both parties; and/or remove any part or all of the Collateral from
any premises on which any part may be located for the purpose of effecting sale
or other disposition thereof (and if any of the Collateral consists of motor
vehicles, Secured Party may use Debtor's license plates); and/or sell, resell,
lease, assign and deliver, grant options for or otherwise dispose of any or all
of the Collateral in its then condition or following any commercially reasonable
preparation or processing, at public or private sale or proceedings, by one or
more contracts, in one or more parcels, at the same or different times, with or
without having the Collateral at the place of sale or other disposition, for
cash and/or credit, and upon any terms, at such place(s) and time(s) and to such
persons, firms or corporations as Secured Party deems best, all without demand
for performance or any notice or advertisement whatsoever except that where an
applicable statute requires reasonable notice of sale or other disposition.
 Debtor hereby agrees that the sending of ten days notice by overnight courier,
to any address of Debtor set forth in this Security Agreement of the place and
time of any public sale or of the time after which any private sale or other
intended disposition is to be made, shall be deemed reasonable notice thereof.
 If any of the Collateral is sold by Secured Party upon credit or for future
delivery, Secured Party shall not be liable for the failure of





--------------------------------------------------------------------------------

4







the purchaser to pay for same and in such event Secured Party may resell such
collateral.  Secured Party may buy any part of all of the Collateral at any
public sale and if any part or all of the Collateral is of a type customarily
sold in a recognized market or is of the type which is the subject of widely
distributed standard price quotations Secured Party may buy at private sale and
may make payment therefor by any means.  Secured Party may apply the cash
proceeds actually received from any sale or other disposition to the reasonable
expenses of retaking, holding, preparing for sale, selling, leasing and the
like, to reasonable attorney's fees and all legal expenses, travel and other
expenses which may be incurred by Secured Party in attempting to collect the
Obligations or enforce this Security Agreement or in the prosecution or defense
of any action or proceeding related to the subject matter of this Security
Agreement; and then to the Obligations in such order and as to principal or
interest as Secured Party may desire; and Debtor shall remain liable and will
pay Secured Party on demand any deficiency remaining, including legal interest
thereon and the balance of any expenses unpaid, with any surplus to be paid to
Debtor, subject to any duty of Secured Party imposed by law to the holder of any
subordinate security interest in the Collateral known to Secured Party.  Debtor
recognizes that the Secured Party may be unable to effect a public sale of all
or a part of the Collateral consisting of securities by reason of certain
prohibitions contained in the Securities Act of 1933, but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account, for investment and not with a view to the distribution or resale
thereof.  Debtor agrees that any such private sales may be at prices and other
terms less favorable to the seller than if sold at public sales and that such
private sales shall be deemed to have been made in a commercially reasonable
manner; Secured Party has no obligation to delay sale of any such securities for
the period of time necessary to permit the issuer of such securities, even if
such issuer would agree, to register such securities for public sale under the
Securities Act of 1933; (b) Secured Party may appropriate, set off and apply to
the payment of any or all of the Obligations, any and all balances, sums,
property, claims, credits, deposits, accounts, reserves, collections, drafts,
notes, or other items or proceeds of the Collateral in or coming into the
possession of Secured Party or its agents and belonging or owing to Debtor,
without notice to Debtor, and in such manner as Secured Party may in its
discretion determine; (c) any of the proceeds of the Collateral received by
Debtor shall not be commingled with other property of Debtor, but shall be
segregated, held by the Debtor in trust as the exclusive property of Secured
Party, and Debtor will immediately deliver to Secured Party the identical
checks, monies, or other proceeds of Collateral received.




4.

To effectuate the terms and provisions hereof, Debtor hereby designates and
appoints Secured Party and its designees or agents as attorney-in-fact of
Debtor, irrevocably and with power of substitution, with authority to receive,
open and dispose of all mail addressed to Debtor, to notify the Post Office
authorities to change the address for delivery of mail addressed to Debtor, upon
the occurrence of an event of default which is continuing, to such address as
Secured Party may designate; to endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
proceeds of the Collateral that my come into Secured Party's possession; to sign
the name of Debtor on any invoices, documents, drafts against and notices to
account debtors of Debtor, assignments and requests for verification of
accounts; to execute proofs of claim and loss, upon the occurrence of an event
of default which is continuing; to execute any endorsements, assignments, or
other instruments of conveyance or transfer, to adjust and compromise any claims
under insurance policies; to execute releases; and to do all other acts and
things necessary and advisable in the sole discretion of Secured Party to carry
out and enforce this Security Agreement.  All acts of said attorney or designee
are hereby ratified and approved and said attorney or designee shall not be
liable for any acts of commission or omission, nor for any error of judgment or
mistake of fact or law.  This power of attorney being coupled with an interest
is irrevocable while any of the Obligations shall remain unpaid.




5.

Under no circumstances shall Secured Party be deemed to assume any
responsibility for or





--------------------------------------------------------------------------------

5







obligation or duty with respect to any part or all of the Collateral, of any
nature or kind, or any matter or proceedings arising out of or relating thereto,
but the same shall be at the Debtor's sole risk at all times.  Secured Party
shall not be required to take any action of any kind to collect, preserve, or
protect its or Debtor's rights in the Collateral or against other parties
thereto.  Debtor hereby releases Secured Party from any claims, causes of action
and demands at any time arising out of or with respect to this Security
Agreement, the Obligations, the use of the Collateral and/or any actions taken
or omitted to be taken by Secured Party with respect thereto, except to the
extent arising from Secured Party’s gross negligence or willful misconduct, and
Debtor hereby agrees to hold Secured Party harmless from and with respect to any
and all such claims, causes of action and demands.  Secured Party's prior
recourse to any part or all of the Collateral shall not constitute a condition
of any demand, suit or proceeding for payment or collection of the Obligations.
 No act, failure or delay by Secured Party shall constitute a waiver of its
rights and remedies hereunder or otherwise.  No single or partial waiver by the
Secured Party of any default, or right or remedy which it may have shall operate
as a waiver of any other default, right or remedy or the same default, right or
remedy on a future occasion.  DEBTOR HEREBY WAIVES PRESENTMENT, NOTICE OF
DISHONOR AND PROTEST OF ALL INSTRUMENTS INCLUDED IN OR EVIDENCING ANY OF THE
OBLIGATIONS OR THE COLLATERAL, AND ANY AND ALL OTHER NOTICES AND DEMANDS
WHATSOEVER (EXCEPT AS EXPRESSLY PROVIDED HEREIN).  IN THE EVENT OF ANY
LITIGATION, WITH RESPECT TO ANY MATTER CONNECTED WITH THIS SECURITY AGREEMENT,
THE OBLIGATIONS OR THE COLLATERAL, DEBTOR HEREBY WAIVES THE RIGHT TO A TRIAL BY
JURY AND ALL DEFENSES, RIGHTS OF SETOFF AND RIGHTS TO INTERPOSE COUNTERCLAIMS OF
ANY NATURE EXCEPT FOR COUNTERCLAIMS TO THE EXTENT ARISING FROM SECURED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  DEBTOR HEREBY IRREVOCABLY CONSENTS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF ANY FEDERAL COURT
LOCATED IN SUCH STATE IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE OBLIGATIONS, THIS SECURITY AGREEMENT OR THE COLLATERAL, OR
ANY DOCUMENT OR INSTRUMENT DELIVERED WITH RESPECT TO ANY OF THE OBLIGATIONS.
 DEBTOR HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING AND AGREES THAT THE
SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO DEBTOR
AT ITS CHIEF EXECUTIVE OFFICE SET FORTH BELOW, OR AT SUCH OTHER ADDRESS AS
DEBTOR MAY DESIGNATE BY WRITTEN NOTIFICATION BY CERTIFIED OR REGISTERED MAIL
DIRECTED TO AND RECEIVED BY SECURED PARTY AT ITS OFFICE SET FORTH IN THE
FINANCING STATEMENTS FILED HEREUNDER (OR IF NO SUCH FINANCING STATEMENTS HAVE
BEEN FILED, AT THE OFFICE OF SECURED PARTY AT WHICH IS LOCATED THE OFFICER IN
DIRECT SUPERVISION OF THE WITHIN SECURITY INTEREST).  The Debtor so served shall
appear or answer to such summons, complaint or other process within thirty days
after the mailing thereof.   In the alternative, in its discretion Secured Party
may effect service upon Debtor in any other form or manner permitted.  No
provision hereof shall be modified, altered or limited except by a written
instrument expressly referring to this Security Agreement and to the provision
so modified or limited and executed by the party to be charged.  Debtor, if more
than one, shall be jointly and severally liable hereunder.  The execution and
delivery of this Security Agreement has been authorized by the Board(s) of
Directors of Debtor and by any necessary vote or consent of stockholders of
Debtor (if a corporation).  This Security Agreement and all Obligations shall be
binding upon the heirs, executors, administrators, successors, or assigns of
Debtor, and shall, together with the rights and remedies of Secured Party
hereunder, inure to the benefit of Secured Party, its successors, endorsees and
assigns.  This Security Agreement and the Obligations shall be governed in all
respects by the laws of the





--------------------------------------------------------------------------------

6







State of New York.  If any term of this Security Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby.  Secured Party is authorized to annex hereto any
schedules referred to herein.  Debtor acknowledges receipt of a copy of this
Security Agreement.  All terms used herein shall have the meanings as defined in
the New York Uniform Commercial Code.




 IN WITNESS WHEREOF, Debtor has caused this Agreement to be executed by its
corporate officers thereto duly authorized as of this June 26, 2013




HII TECHNOLOGIES, INC.




By: /s/ Matthew C. Flemming

Matthew C. Flemming, CEO




Address: 710 North Post Oak Road, Ste. 400, Houston, TX  77024









